Judgment, Supreme Court, New York County (Roth-wax, J.), rendered June 6,1979, convicting her, upon a guilty plea, of robbery in the second degree, and sentencing her to an indeterminate term of two to four years, unanimously modified, on the law, to the extent of vacating the sentence and remanding the matter to the sentencing court and, except as thus modified, affirmed. When defendant pleaded guilty to robbery in the second degree, a class C violent felony, the court informed her that it intended to impose the minimum sentence allowable “for the class C felony to which you are pleading.” The court stated that the minimum sentence that it could impose was from 2 to 6 years. The statutory minimum sentence, however, for a class C violent felony is IV2 to 4Y2 years. (Penal Law, §70.02, subds 3, 4.) Ultimately defendant was sentenced to 2 to 6 years. Inasmuch as it is not clear whether the court intended to impose the legal minimum sentence, or whether it believed that a sentence of 2 to 6 years was the minimum sentence it should entertain, the case should be remanded to the sentencing court to permit the court to clarify its position. It should be noted that the People, with commendable forthrightness, have suggested just such a remand. Concur — Sandler, J. P., Sullivan, Carro, Markewich and Lupiano, JJ.